 

Exhibit 10.3

 

    

Ampex Corporation

135 East 57th Street

New York, New York 10022

Telephone (212) 935-5144

 

LOGO [g90756img001.jpg]

 

March 15, 2005

 

Mr. Robert L. Atchison

Ampex Corporation

1228 Douglas Avenue

Redwood City, CA 94063

 

Dear Bob,

 

This letter is to confirm our discussion concerning your incentive program for
the years ending Dec. 31, 2005 and 2006.

 

For each calendar year you will be entitled to receive a bonus calculated as
follows:

 

Ampex Data Systems

           

Income before income taxes

   $2,000,000 or greater    $ 100,000      $3,000,000        ”    $ 200,000     
$4,000,000        ”    $ 325,000      $5,000,000        ”    $ 450,000     
$6,000,000        ”    $ 600,000

 

For income levels between any two of the above bands payments will be pro-rated
on a straight line basis. If for a calendar year as a whole Ampex Data Systems
generates negative cash flow, the amount thereof will be deducted on a dollar
for dollar basis from income before income taxes in calculating the amount of
your incentive.

 

I wish you the greatest success in achieving your incentive targets.

 

Yours sincerely,

/s/ Edward Bramson

Edward Bramson